DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,320,819. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10,320,819
Claim 1: A computer-implemented method comprising:
crawling a plurality of documents, stored for an entity across an electronic resource environment, to locate and index the plurality of documents;
determining risk scores for documents of the plurality of documents using a risk analysis algorithm, respective risk scores based at least in part on an element contained within respective documents of the plurality of documents; and
providing security information for access by an authorized user associated with the entity, the security information including information for the 

training a topic model using a set of training documents, each training document of the set having at least identified topic and an assigned risk score;
training a random forest regressor using the set of training documents;
crawling a plurality of documents, stored for an entity across an electronic resource environments, to index the plurality of documents;

determining, using at least the random forest regressor, a risk score for each document of the plurality of documents;
training a recurrent neural  network using historical activity with respect to the plurality of documents in the electronic resource environment;
determining, using the recurrent neural neural network, an expected activity of a specified user with respect to the plurality of documents over at least one determined period of time;
detecting user activity with respect to at least a specified  document of the plurality of documents, the user activity associated with the specified user;
processing the activity using the recurrent neural network to determine whether the user activity deviates from the expected type of activity , the determination further based at least in part upon at least one topic determined for the specified document; and




With regard to claims of the 2-7,9-15,17-20, each depending from one of independent claims 1,8 and 16, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,320,819 in view the foregoing nonstatutory double patenting rejection of claim 1.
Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.

Response to Amendment
	The previous ground of rejection based on Dumitrescu reference is withdrawn in view of applicant's argument filed 12/2/2020. However, claims 1-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,320,819 
due to missing Terminal Disclaimer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HOSUK SONG/Primary Examiner, Art Unit 2435